DETAILED ACTION
Claims 39-76 are pending in the present application. Claims 43 and 44 were amended in the response filed 26 May 2021. Claims 1-38 have status cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 39-76 are allowed.

The following is an examiner’s statement of reasons for allowance: The amendment and remarks filed 26 May 2021 are found persuasive. The terminal disclaimer overcomes the obviousness-type double patenting rejection. Claims 39, 44, 57, 62, 75 and 76 are independent claims. Regarding independent claim 39, the prior art of record fails to teach the following limitation: “upon determining that the second collaborator has been removed from the class having permission to download items from the workspace, sending from the server an instruction to the client application that causes the device associated with the client application of the second collaborator to delete the item”. The limitations of independent claims 57 and 75 parallel claim 39, therefore they are allowed for similar reasons. Regarding independent claim 44, the prior art of record does not teach the following limitation: “receiving, at the client application, an instruction from the cloud-based platform to delete the item, wherein the instruction is sent from the cloud-based platform to the client application based on the cloud-based platform determining the collaborator has been removed from a class of users having permission for downloading the item”. The limitations of independent claims 62 and 76 parallel claim 44, therefore they are allowed for similar reasons. Claims 40-43, 45-56, 58-61 and 63-74 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRETA L ROBINSON/Primary Examiner, Art Unit 2169